Citation Nr: 1827289	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 1, 2017, for the grant of service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

K. Anderson, Counsel






INTRODUCTION

The Veteran had active military service from July 1942 to December 1945.  

This claim comes to the Board of Veterans' Appeals (Board) from an April 2017 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for hearing loss in October 1998.  

2.  The Veteran did not file a notice of disagreement to the October 1998 rating decision denying entitlement to service connection for hearing loss or submit new evidence within one year of the rating decision, making the decision final.  

3.  On February 1, 2017, the Veteran submitted an application to reopen his claim for service connection for hearing loss.  

4.  In an April 2017 rating decision, the RO granted service connection for hearing loss.  

5.  There was no prior claim to reopen service connection for hearing loss or submission of new evidence prior to February 1, 2017.  






CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2017, for the grant of service connection for hearing loss have not met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to an effective date for his service connected hearing loss.  Specifically, the Veteran claims that his claim should have been re-adjudicated after the passing of the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 106-475.  After careful consideration of the record, the Board finds that entitlement to an earlier effective date for the service connected condition of hearing loss is not warranted.  

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  Once a decision is final, it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Unless specifically provided, the effective date will be assigned based on the facts as found.  38 C.F.R. § 3.400(a).

The Veteran initially filed a claim for service connection for a hearing disability in May 1998.  The Veteran's claim was denied in an October 1998 rating decision.  The Veteran did not appeal that rating decision or submit new evidence within a year of the decision.  As such, that rating decision is considered final.  See 38 C.F.R. § 20.1103.  A review of the record does not indicate, and the Veteran has not alleged, that he filed a claim to reopen his hearing loss claim or filed a new claim for service connection for hearing loss prior to February 1, 2017.  

The Veteran asserts that his claim for bilateral hearing loss should have been re-evaluated after the passage of the VCAA, Public Law 106-475.  On November 9, 2000, the VCAA was enacted eliminating the requirement enunciated by the United States Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), that a claimant presents a well-grounded claim at the outset of the case to receive VA's assistance with the development of evidence.  Under Section 7(b) of the VCAA, claims that were denied as not well grounded and became final between July 14, 1999, and the date of the enactment (November 9, 2000), would be re-adjudicated as if the denial or dismissal had not been made, but only if a request was made by the claimant within two years of the date of enactment (or upon motion by the Secretary of VA).  See Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096 (2000).

As such, the Veteran's original claim for hearing loss was not affected by the passage of the VCAA because the appeal was not pending at the time of the enactment of the law and was denied prior to July 14, 1999.  Further, there was no communication from the Veteran that could be construed as a request to reconsider the claim denied as not well-grounded within two years after the enactment of the VCAA.  Further, there is no communication between the Veteran or his representative and the VA that could be construed as a reopening of a claim for hearing loss prior to February 1, 2017.  

Accordingly, the Board finds that an effective date prior to February 1, 2017, for the award of service connection for hearing loss with an initial 80 percent rating is not warranted.  Thus, the Veteran's appeal must be denied.  See 38 C.F.R. § 3.400.  





Duties to Assist and Notify 

With regard to the claims for earlier effective dates, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and the effective date is made, VCAA notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  With regard to the claim on appeal, the effective dates were assigned, thus, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further action is required to comply with VA's duties to notify and assist with regard to the effective date issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).


ORDER

An earlier effective date prior to February 1, 2017, for the award of service connection for hearing loss, is denied.  


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


